COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Humphreys and Retired Judge Duff*


BRISTOL HERALD COURIER AND
 AMERICAN PROTECTION
 INSURANCE COMPANY
                                             MEMORANDUM OPINION **
v.   Record No. 0280-01-3                         PER CURIAM
                                                JUNE 12, 2001
RICHARD JEFFREY TRIVETT


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Ramesh Murthy; Lisa Frisina Clement; Penn
             Stuart, on brief), for appellants.

             (D. Edward Wise, Jr.; Arrington, Schelin &
             Herrell, P.C., on brief), for appellee.


     Bristol Herald Courier and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Richard Jeffrey

Trivett proved he sustained an injury by accident arising out of

and in the course of his employment on December 10, 1999.       Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.



     *
       Retired Judge Charles H. Duff took part in the
consideration of this case by designation pursuant to Code
§ 17.1-400(D).
     **
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     "In order to carry his burden of proving an 'injury by

accident,' a claimant must prove that the cause of his injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural

change in the body."     Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).    Furthermore, factual findings made by

the commission will be upheld on appeal if supported by credible

evidence.   See James v. Capitol Steel Constr. Co., 8 Va. App.
512, 515, 382 S.E.2d 487, 488 (1989).    It is well settled that

credibility determinations are within the fact finder's

exclusive purview.     Goodyear Tire & Rubber Co. v. Pierce, 5 Va.

App. 374, 381, 363 S.E.2d 433, 437 (1987).

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      So

viewed, the evidence proved Trivett sustained a torn rotator

cuff to his left shoulder on March 27, 1999, while working for

employer.   Employer accepted the claim as compensable, and the

commission entered an award on March 8, 2000.    Dr. Fred

Knickerbocker, Trivett's treating orthopedist, returned him to

work on December 9, 1999, with light duty restrictions.

     Trivett testified that on December 10, 1999, he and his

supervisor, John Arnold, engaged in an argument about Trivett's

work schedule.   Trivett testified that as he held the doorknob

to leave Arnold's office, Arnold grabbed Trivett's wrist.      He

                                 - 2 -
felt a sharp pain when Arnold jerked his left arm across in

front of his body.   He told Arnold to leave him alone and left

the office.

     Arnold admitted that he and Trivett argued and that he

might have touched Trivett's hand.       Arnold denied jerking

Trivett's arm.   Trivett called Gary McCormick, Arnold's

supervisor, and told him that he had reinjured his shoulder.

     That same day, Trivett sought treatment from Dr.

Knickerbocker, who recorded the following history:

          Patient comes in today where he did go back
          to work and worked one night successfully.
          Last night, according to the patient, his
          supervisor got angry at him for some reason
          and jerked his left arm around, aggravating
          his left shoulder. Now he is having a lot
          of muscle spasm and discomfort to his left
          shoulder.

Dr. Knickerbocker prescribed medication and excused claimant

from work until November 29, 1999.

     On December 20, 1999, Dr. Knickerbocker noted that Trivett

continued to have pain and muscle spasms.      He injected

medication into Trivett's shoulder, prescribed physical therapy,

and excused Trivett from work.    On January 24, 2000, Dr.

Knickerbocker noted that despite physical therapy, Trivett was

"still having a fair amount of discomfort and he describes his

problem more, stating that a lot of his discomfort is in the

front of his arm and he states his muscle looks funny to him."

Upon examination, Dr. Knickerbocker found evidence of a biceps


                                 - 3 -
tendon rupture of the left shoulder, noted that Trivett "doesn't

remember his muscle bunching up like this until after he

reinjured it in early December," and opined that "[t]his may

have actually been what increased his pain at the time of the

incident at work."   Dr. Knickerbocker performed surgery to

repair the tendon.   In a handwritten note, dated March 21, 2000,

Dr. Knickerbocker reported that Trivett did not have evidence of

a ruptured biceps tendon to his left shoulder until after the

December 10, 1999 work incident, noted that Trivett reported

that "a fellow employee yanked his [left] arm around causing

noted increase pain to [left] shoulder," and opined that the

December 10, 1999 incident "most likely" caused the ruptured

biceps tendon.    On May 1, 2000, Dr. Knickerbocker reported that

Trivett's injury on December 10, 1999 was the result of a new

accident and that Trivett had been temporarily totally disabled

since that date by the December 10, 1999 incident.    "In

determining whether credible evidence exists, the appellate

court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of

the witnesses."    Wagner Enters., Inc. v. Brooks, 12 Va. App.
890, 894, 407 S.E.2d 32, 35 (1991).     As fact finder, the

commission was entitled to accept Trivett's testimony.      His

testimony was corroborated by Dr. Knickerbocker's medical

reports and opinions.   The commission considered and gave no

probative value to evidence concerning Trivett's behavior

                                - 4 -
towards employees in the office of his family doctor with

respect to unrelated medical treatment during 1995 and 1997.   As

the commission noted, the 1995 and 1997 records were irrelevant

and did not shed light upon Trivett's demeanor during his

confrontation with Arnold in December 1999.

     Because the commission's findings are supported by credible

evidence, they are binding and conclusive upon us on appeal.

For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                              - 5 -